Citation Nr: 1735874	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from May 14, 2010, to November 22, 2013, and in excess of 50 percent from November 22, 2013.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1991 to October 1993 and January 2004 to January 2005.  In September 2015, he withdrew the request for a Board hearing before a Veterans Law Judge.  The request is withdrawn and the Board may proceed with adjudication of the appeal.  38 C.F.R. § 20.704(d) (2016).  


FINDINGS OF FACT

1.  During the entire period on appeal, PTSD has more nearly approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2.  During the entire period on appeal, PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the appeal period from May 14, 2010, to November 22, 2013, the criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered and found no need for the assignment of "staged" ratings for any part of the appeal period.

The Veteran is in receipt of a 30 percent rating for the period from May 14, 2010 (the date the service connection claim was received by VA) to November 22, 2013, and a 50 percent rating from November 22, 2013, for PTSD under DC 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

 "A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended that the PTSD has been manifested by more severe symptoms than those contemplated by the 30 and 50 percent ratings assigned.  He maintains contends that a 50 percent rating for PTSD is warranted from the date of claim because, if a thorough VA examination report was performed at the time of the initial claim, it would have reflected the same severity level of symptoms throughout the appeal period.  See April 2014 and August 2015 written statements.

In a May 2010 written statement, the Veteran reported difficulty concentrating, intrusive thoughts, exaggerated startle response, and nightmares.  See also June 2010 written statement.  He reported difficulty reconnecting with his spouse, being let go from a job due to performance issues, and difficulty adjusting to post-service work.  He indicated that his current employer understood he has PTSD and worked with him to help him succeed.

In the November 2010 notice of disagreement and June 2011 substantive appeal, the Veteran asserted that PTSD warranted at least a 50 percent rating because the extreme anxiety and other symptoms have affected all aspects of his life including social activities, family, job, and education.  He stated that his marriage, family relations, friendships, and daily activities were all affected by PTSD.  His memory, concentration, intrusive thoughts, and sleep impairment have increasingly worsened - negatively affecting his ability to perform well at school and on the job.  He reported being fired from a previous job because he was unable to concentrate and intrusive thoughts.  He reported curtailing most social activities, avoidance of crowds, and having only one close friend. 

In March 2012 and June 2013 written statements, the Veteran argued that a higher rating for PTSD was warranted based on symptoms including obsessive rituals such as ensuring that he has a loaded gun at his bedside and checking the security of his residence, suspiciousness, unprovoked irritability, difficulty handling stressful situations, isolating from others, severe chronic sleep problems due to nightmares, short term memory loss, and extreme disturbances in motivation and mood.  He indicated that he was fired from a position due to lack of concentration caused by PTSD symptoms. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under DC 9411.

VA and Vet Center treatment records note that the Veteran reported depression, anxiety, irritability, difficulty concentrating, memory impairment, chronic sleep disturbance with nightmares, avoidance of crowds, hypervigilance, and intrusive thoughts. The treatment records indicate that he was alert and oriented in all spheres, thought processes were logical, and he consistently denied suicidal or homicidal thought, intent or plan, hallucinations, or delusions.  

The evidence of record reflects that the Veteran divorced his first spouse during the appeal period in 2013, but subsequently dated and married someone else during the appeal period and is happily married.  GAF scores ranging from 50+ to 60 have been assigned throughout the appeal period.  For example, May 2013 VA treatment record (noting a GAF score of 60), December 2013 VA treatment record (noting a GAF score of 55+), October 2015 VA treatment record (noting GAF score of 50+).  A December 2014 VA treatment record notes that letters for reasonable workplace accommodation were prepared by the Veterans' VA psychiatrist.  

A July 2010 VA treatment record notes that the Veteran reported symptoms of anxiety, recurring thoughts, increased startle response, increased anger/irritability, nightmares several nights per week, increased sleep difficulty, avoidance of confined spaces and loud noises, increased hypervigilance, and decreased concentration.  A November 2010 VA treatment record indicates that he reported a panic attack while in traffic.      

May through September 2010 Vet Center treatment record reflect that the Veteran was experiencing moderate sleep impairment with nightmares.  He described moderate symptoms with difficulty in social and occupational functioning.  He reported being easily frustrated, communication problems with his spouse to the point of separation/divorce, feelings of emotional detachment, lack of motivation, feelings of helplessness, difficulty concentrating, memory problems, and difficulty being around others.  He reported difficulty holding a job after service separation, but that he was currently employed.  

An August 2010 VA General Medical examination report notes that decreased concentration, decreased ability to follow instructions, and hypersensitivity related to PTSD have affected the Veteran's occupational productivity.

At the September 2010 VA examination, the Veteran reported suicidal thoughts a couple times per month, but has not thought about it lately and denied any plan of self-harm.  He reported feelings of depression, difficulty concentrating, not wanting to interact with others, avoidance of crowds, and sleep impairment as well as difficulties concentrating and memory problems that caused problems when obtaining his degree.  He reported a strained relationship with his spouse (who he subsequently divorced), almost daily contact with his son, a good relationship with his brother and mother, and one close friend.  

Upon psychiatric examination, the Veteran was noted to be tense with the left leg trembling and his head down.  The September 2010 examiner noted that the Veteran had symptoms associated with PTSD including chronic sleep impairment, suicidal thoughts without plan or intent of self-harm, and anxiety.  The examiner noted social impairment with the Veteran maintaining one close friend, a strained marital relationship, and not being involved in recreation as he once was.  The examiner opined that the PTSD resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms and a GAF score of 60 was assigned.    

At the November 2013 VA examination, the Veteran reported that he and his spouse were separated, pending divorce.  He noted going out to eat with coworkers, but denied socializing outside of work.  He reflected attempting to finish law school but had trouble concentrating and was suspended from one school in 2011 due to poor grades.  The examiner indicated that the Veteran had symptoms associated with the PTSD including anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory, or stereotyped speech, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran had reduced reliability and productivity due to psychiatric signs and symptoms.  

April and October 2015 VA treatment records note that the Veteran and his (second) spouse were living together and raising his granddaughters.  In April 2015, his VA doctor wrote a letter to request accommodation to his new place of employment indicating that PTSD symptoms such as hypervigilance and irritability make him vulnerable to interpersonal conflict and he would benefit from an isolated work space.   

At the August 2016 VA examination, the Veteran reported divorcing his first spouse in 2012 and marrying his second spouse one year prior. He reported a stable relationship with his current spouse and a close relationship with his step-daughter as well as weekly contact with his mother and brother.  He reflected infrequent contact with coworkers due to working from home, but kept in contact with one coworker on a regular basis.  He noted reported being employed with concentration problems causing issues with performance, but is able to complete tasks without any major impairments or errors.  He complained of anxiety, sleep impairment, being withdrawn from friends, concentration and short term memory problems, nightmares, and hypervigilance. 

The August 2016 VA examiner noted that the Veteran had symptoms associated with PTSD including anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran had reduced reliability and productivity due to psychiatric signs and symptoms.  

Based on the above, the Board finds that, for entire appeal period, the PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, irritability, chronic sleep impairment with nightmares, hypervigilance, avoidance of crowds, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, mild memory loss, one instance of suicidal ideation in 2010 without intent or plan, flattened affect, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating under DC 9411.  

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 50+ to 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF scores assigned throughout the initial rating period reflect a range of moderate impairment and symptoms associated with the PTSD.  The GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent rating under DC 9411.  

The examiners provided specific assessments of the level of occupational and social impairment due to the Veteran's PTSD and identified underlying symptomatology and impairments.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiner's assessment and finds the evidence of record shows symptoms and impairment that more nearly approximate occupational and social impairment with reduced reliability and productivity.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the appeal period.  The Board finds that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the appeal period.  

The Veteran has not experienced near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, inability to establish or maintain effective relationships, or spatial disorientation.  The Veteran has consistently denied homicidal ideation, hallucinations, and delusions.  No evidence of delusional thought processes were noted throughout the appeal period.  See e.g., September 2010 and August 2016 VA examination reports.  The VA treatment records and VA examination reports indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact.  

The evidence of record indicates that, while the Veteran had a strained relationship with his first spouse and divorced her during the appeal period, he subsequently started dating and married someone else (also during the appeal period).  He also has reported a good relationship with his son, step-daughter, brother, and mother throughout the appeal period and interacting with his family frequently. 

To the extent that the Veteran's PTSD has been manifested by irritability or anger, the evidence of record does not reflect unprovoked irritability with periods of violence (a symptom contemplated by a 70 percent disability rating under DC 9440) or persistent danger of hurting others (a symptom contemplated by a 100 percent disability rating under DC 9440).  He has consistently denied homicidal ideation, intent, or plan and the evidence of record does not reflect any instances of physical altercations during the appeal period.  An irritable mood is "a mood that is easily annoyed or provoked to anger."  Dorland's Illustrated Medical Dictionary 1179 (32nd ed. 2012).  The degree of irritability noted in the record does not more nearly approximate the criteria for a 70 or 100 percent rating, but rather reflects a lesser degree of social and occupational impairment.   

Next, the September 2010 VA examination report notes an instance of suicidal ideation without intent or plan (a symptom contemplated by a 70 percent disability rating under DC 9440).  Beyond this single notation, he has consistently denied suicidal ideation, intent, or plan.  The facts of this case to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Veterans Claims Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23.  

This case is distinguishable from Bankhead because, in this case, the Veteran has not had multiple instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, he had a limited instance of suicidal ideation in September 2010.  The VA treatment records dated throughout the appeal period and the November 2013 and August 2016 VA examination reports note that, prior to and since that time, he consistently denied suicidal thought, intent, or plan.  Based on the facts of this case, the 2010 suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 50 percent rating assigned.    

Further, to the extent the PTSD has been manifested by intrusive thoughts, startle response, feelings of detachment from others, and hypervigilance, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas.  The feelings of detachment from and distrust of others endorsed by the Veteran are forms of social impairment.  Intrusive thoughts, startle response, and hypervigilance are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  

Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Intrusive thoughts and hypervigilance can result in increased feelings of anxiety and suspiciousness.      

Additionally, to the extent that the Veteran's keeping of a gun at his bedside and checking the security of his residence are obsessive rituals warranting a higher rating, such actions have not been shown to interfere with routine activities (as contemplated by the 70 percent rating criteria).  Further, obsessive rituals interfering with routine activities were not noted at the September 2010, November 2013, and August 2016 VA examination reports nor is such level of impairment reflected in the treatment records dated throughout the appeal period.  

The criteria for a 70 percent rating under DC 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment for any part of the appeal period.  38 C.F.R. §§ 4.3, 4.7.  As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria of total occupational and social impairment for an even higher rating (100 percent) have not been met or more nearly approximated for any part of the initial rating period.

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment. 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).    

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  While the Board recognizes the Veteran's difficulties caused by his eye disability, such disability is adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular criteria are adequate to rate the Veteran's psychiatric disability.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, PTSD has been manifested by anxiety, depression, irritability, chronic sleep impairment with nightmares, hypervigilance, avoidance of crowds, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, mild memory loss, one instance of suicidal ideation in 2010 without intent or plan, flattened affect, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  The Board has considered all of his symptoms in assigning a schedular rating and those symptoms are contemplated by the relevant schedular criteria.  In other words, he does not have any symptoms from the psychiatric disability that are unusual or are different from those contemplated by the schedular rating criteria.

In view of the circumstances as a whole, the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, Rice is inapplicable in this case.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald,	 789 F.3d 1375 (Fed. Cir. 2015).

This appeal involved a remand by the Board for additional development.  Pursuant to the November 2015 Board remand instructions, additional Vet Center and VA treatment records were obtained an associated with the claims file.  As such, there has been substantial compliance with the Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       


ORDER

A rating for PTSD of 50 percent for the period from May 14, 2010, to November 22, 2013 is granted subject to the law and regulations governing the payment of monetary benefits; a rating in excess of 50 percent for the entire period is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


